DYKMAR, J.
This action was brought to recover the sum of §1,058.32 loaned to the defendant by the plaintiff between the 1st day of January, 1887, and the 6th day of January, 1890. The defense set up in the answer was a general denial. The cause was tried at the circuit, before a jury, where the plaintiff testified to his claim in detail; and the defendant, as a witness in his own behalf, denied that he ever borrowed any money from the plaintiff, and denied his claim absolutely. The cause was submitted to the jury upon that contradictory testimony, and the jury found a verdict in favor of the plaintiff for the full amount of his claim. The defendant has appealed from the judgment, and from the order denying the motion for a new trial on the minutes of the court. Under well-settled rules of law, it is obvious we cannot interfere with the judgment. There are no questions of law involved, and the testimony was contradictory, and thus presented a case peculiarly within the province of the jury. The testimony of the plaintiff was amply sufficient to justify the verdict, and the jury must have found it true. The judgment and order appealed from should be affirmed, with costs. All concur.